

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 13,
2008, by and among HOMELAND SECURITY CAPITAL CORPORATION, a Delaware corporation
(the “Company”), and YA GLOBAL INVESTMENTS, L.P. (the “Buyer”).


WITNESSETH


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).


WHEREAS, the Company has authorized the designation of that certain Series H
Convertible Preferred Stock, par value $.01 per share (the "Series H Preferred
Shares") consisting of 10,000 Series H Preferred Shares, which are be
convertible into shares of the Company’s Common Stock, par value $.001 per share
(the "Common Stock"), in accordance with the terms of the Certificate of
Designations of the Series H Convertible Preferred Stock of the Company attached
hereto as Exhibit A (the "Certificate of Designations").


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase (i) up to $6,310,000 of secured notes in
the form attached hereto as “Exhibit B-1” (the “New Notes”) for a purchase price
of $6,310,000, (ii) 6,190 Series H Preferred Shares (the “New Preferred Shares”)
for a purchase price of $6,190,000, and (iii) a warrant (the “Warrant”)
substantially in the form attached as Exhibit C to this Agreement with the to be
initially exercisable to acquire 83,333,333 shares of Common Stock (the “Warrant
Shares”); in each case as set forth on Schedule I attached hereto.


WHEREAS, the Company and the Buyer are parties to that certain Securities
Purchase Agreement, dated as of February 6, 2006 the (“February 2006 Purchase
Agreement”), pursuant to which, among other things, the Buyer purchased from the
Company an aggregate original principal amount of $4,000,000 of senior secured
convertible debentures (the “February 2006 Debentures”), which are convertible
into shares of the Company's common stock, par value $0.001 per share (the
“Common Stock”), in accordance with the terms thereof, and which as of the date
hereof has an outstanding principal balance of $3,810,000, plus accrued and
unpaid interest thereon.
 
WHEREAS, the Company and the Buyer are parties to that certain Securities
Purchase Agreement, dated as of August 21, 2006 the (“August 2006 Purchase
Agreement”), pursuant to which, among other things, the Buyer purchased from the
Company an aggregate original principal amount of $4,000,000 of senior secured
convertible debentures (the “August 2007 Debentures”), which are convertible
into Common Stock in accordance with the terms thereof, and which as of the date
hereof has an outstanding principal balance of $4,000,000, plus accrued and
unpaid interest thereon.
 

--------------------------------------------------------------------------------


 
WHEREAS, the Company and the Buyer are parties to that certain Securities
Purchase Agreement, dated as of June 1, 2007 the (“2007 Purchase Agreement”),
pursuant to which, among other things, the Buyer purchased from the Company an
aggregate original principal amount of $2,750,000 of senior secured convertible
debentures (the “2007 Debentures”), which are convertible into shares of Common
Stock in accordance with the terms thereof, and which as of the date hereof has
an outstanding principal balance of $2,750,000, plus accrued and unpaid interest
thereon.


WHEREAS, pursuant to the terms hereof, the Buyer desires to exchange February
2006 Debentures (but not accrued and unpaid interest thereon) for 3,810 Series H
Preferred Shares (the “Exchanged Preferred Shares” and collectively along with
the New Preferred Share, the “Preferred Shares”), which Exchanged Preferred
Shares are being acquired for consideration consisting solely of the February
2006 Debentures surrendered for conversion.


WHEREAS, pursuant to the terms hereof, the Buyer desires to exchange the August
2006 Debentures and the 2007 Debentures (but not accrued and unpaid interest
thereon) for an aggregate original principal amount of $6,750,000 of senior
secured notes in the form attached as Exhibit B-2 to this Agreement (the
“Exchanged Notes” and collectively along with the New Notes, the “Notes”), which
Exchanged Notes are being acquired for consideration consisting solely of the
August 2006 Debentures and the 2007 Debentures surrendered for conversion.


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain demand registration rights under the Securities Act and the
rules and regulations promulgated there under, and applicable state securities
laws.


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
(i) the Buyer, the Company, and the following subsidiaries of the Company:
Homeland Security Advisory Services, Inc. (“Homeland Advisory”) and Celerity
Systems, Inc. (“Celerity”) are executing and delivering a Security Agreement
(the “Security Agreement”) pursuant to which the Company, Homeland Advisory and
Celerity shall provide the Buyer a security interest in Pledged Property (as
this term is defined in the Security Agreement) to secure the Company’s
obligations under this Agreement, the Transaction Documents, or any other
obligations of the Company to the Buyer, and (ii) Nexus Technologies Group, Inc.
(“Nexus”), Homeland Advisory and Celerity (collectively, the “Guarantors”) are
executing and delivering a Guaranty dated the date hereof (the “Guaranty” and
collectively with the Security Agreement, the “Security Documents”) in favor of
the Buyer, with respect to the Company’s obligations under the Securities
Purchase Agreement and the Transaction Documents;


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and


WHEREAS, the Notes, the Series H Preferred Shares, the Conversion Shares, the
Warrants, and the Warrants Shares collectively are referred to herein as the
“Securities”).
 
2

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:


1. PURCHASE AND SALE OF NOTES AND PREFERRED SHARES.


(a) Purchase of New Notes, New Preferred Shares, and Warrants. Subject to the
satisfaction (or waiver) of the terms and conditions of this Agreement, the
Buyer agrees to purchase at the Closing (as defined below) and the Company
agrees to sell and issue to the Buyer at the Closing, (i) the New Notes in the
amount set forth opposite the Buyer’s name on Schedule I, (ii) the New Preferred
Shares in the amount set forth opposite the Buyer’s name on Schedule I, and
(iii) the Warrants to acquire up that number of Warrant Shares as set forth
opposite the Buyer’s name on Schedule I. At the Closing, (i) the Buyer shall
deliver to the Company such aggregate proceeds for the New Notes, the New
Preferred Shares, the Warrants to be issued and sold to the Buyer at the Closing
and (ii) the Company shall deliver to the Buyer, the New Notes, the New
Preferred Shares and Warrants which the Buyer is purchasing at the Closing in
amounts indicated opposite such Buyer’s name on Schedule I, duly executed on
behalf of the Company.


(b) Exchange of Existing Debentures for Series H Preferred Shares. Pursuant to
the terms and conditions of this Agreement, at the Closing, the Buyer shall
surrender the February 2006 Debentures (but not accrued and unpaid interest
thereon) with an aggregate principal amount equal to $3,810,000 as set forth on
Schedule II to the Company for conversion into 3,810 Series H Preferred Shares
as set forth opposite the Buyer’s name on Schedule II attached hereto. At the
Closing, (i) the Buyer shall deliver to the Company the February 2006 Debentures
and (ii) the Company shall deliver to the Buyer, the 3,810 Series H Preferred
Shares which the Buyer is acquiring in exchange for the surrender of the
February 2006 Debentures as indicated opposite such Buyer’s name on Schedule II.


(c) Exchange of Existing Debentures for Exchanged Notes. Subject to the
satisfaction (or waiver) of the terms and conditions of this Agreement, at the
Closing, the Buyer agrees to surrender the August 2006 Debentures and the 2007
Debentures (but not accrued and unpaid interest thereon) in principal amount of
the $6,750,000 as set forth on Schedule II to the Company for conversion into
Exchanged Notes in the aggregate principal amount equal to $6,750,000 as set
forth opposite the Buyer’s name on Schedule II attached hereto. At the Closing,
(i) the Buyer shall deliver to the Company the August 2006 Debentures and the
2007 Debentures (but not accrued and unpaid interest thereon) and (ii) the
Company shall deliver to the Buyer, the Exchanged Notes which the Buyer is
acquiring at the Closing in amounts indicated opposite such Buyer’s name on
Schedule II, duly executed on behalf of the Company.


(d) Closing Dates. The Closing of the transactions contemplated herein shall
take place at 10:00 a.m. Eastern Standard Time within 3 business days following
the date hereof, subject to notification of satisfaction of the conditions to
the Closing set forth herein and in Sections 6 and 7 below (or such other date
as is mutually agreed to by the Company and the Buyer(s)) (the “Closing Date”).
The Closings shall occur on the respective Closing Dates at the offices of
Yorkville Advisors, LLC, 101 Hudson Street, Suite 3700, Jersey City, New Jersey
07302 (or such other place as is mutually agreed to by the Company and the
Buyer).
 
3

--------------------------------------------------------------------------------


 
(e) Holding Period for Series H Preferred Stock Issued in Exchange for
Debentures. The Company represents, warrants and agrees that for the purposes of
Rule 144, the holding period of the Exchanged Preferred Share issued hereunder
in exchange for the February 2006 Debentures (including the corresponding
Conversion Shares) will include the holding period of such surrendered February
2006 Debentures, and the Company agrees not to take a position contrary to this
Section 2(e). If (A) there has been no change in facts and circumstances, (B) no
contrary law, rule, regulation or instruction has been proposed, issued or
adopted by the Commission, and (C) the Buyer is not an “affiliate” of the
Company as the term is defined in Securities Act Rule 144(a)(1), then upon
receipt of representations made by Buyer, in a form reasonably acceptable to the
Company and its counsel, that it is not an affiliate of the Company and has not
been an affiliate of the Company during the preceding 3 months, as well as other
representations customarily given in connection with the removal of restrictive
legends under Rule 144, the Company will, in connection with an applicable
transfer request by Buyer, take the position that the holding period for the
Exchanged Preferred Shares issued to the Buyer in exchange for the Buyer’s
surrendered February 2006 Debentures include the holding period for such
surrendered February 2006 Debentures.


2. BUYER’S REPRESENTATIONS AND WARRANTIES.


The Buyer represents and warrants that:


(a) Investment Purpose. The Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, the Buyer reserves the right to dispose of
the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act. The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.


(b) Accredited Investor Status. The Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.


(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.


(d) Information. The Buyer and its advisors (and its counsel), if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and information he deemed material to making an informed
investment decision regarding his purchase of the Securities, which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company and its management. Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors, if any, or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer is in a position regarding the
Company, which, based upon employment, family relationship or economic
bargaining power, enabled and enables the Buyer to obtain information from the
Company in order to evaluate the merits and risks of this investment. The Buyer
has sought such accounting, legal and tax advice, as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities.
 
4

--------------------------------------------------------------------------------


 
(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


(f) Transfer or Resale. The Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (C)
the Buyer provides the Company with reasonable assurances (in the form of seller
and broker representation letters) that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act, as amended (or a successor rule thereto) (collectively, “Rule 144”), in
each case following the applicable holding period set forth therein; (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.


(g) Legends. The Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
5

--------------------------------------------------------------------------------


 
Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144, or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC). The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder. If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a “Non-Affiliated Buyer”) at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares or the Warrant Shares, such Conversion Shares or Warrant
Shares shall be issued free of all legends. The Company agrees that following
the Effective Date or at such time as such legend is no longer required under
this Section 2(g), it will, no later than three (3) Trading Days following the
delivery by a Non-Affiliated Buyer to the Company or the Company’s transfer
agent of a certificate representing Conversion Shares or Warrant Shares, as the
case may be, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Non-Affiliated
Buyer a certificate representing such shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. The Buyer acknowledges that the Company’s
agreement hereunder to remove all legends from Conversion Shares or Warrant
Shares is not an affirmative statement or representation that such Conversion
Shares or Warrant Shares are freely tradable. Each Buyer, severally and not
jointly with the other Buyer, agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 3(g) is
predicated upon the Company’s reliance that the buyer will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.


(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.


(i) Receipt of Documents. The Buyer and its counsel has received and read in
their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended December 31, 2006; (iv) the
Company’s Form 10-QSB for the fiscal quarter ended September 30, 2007 and (v)
answers to all questions the Buyer submitted to the Company regarding an
investment in the Company; and the Buyer has relied on the information contained
therein and has not been furnished any other documents, literature, memorandum
or prospectus.
 
6

--------------------------------------------------------------------------------


 
(j) Due Formation of Corporate and Other Buyer. If the Buyer(s) is a
corporation, trust, partnership or other entity that is not an individual
person, it has been formed and validly exists and has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so.


(k) No Legal Advice From the Company. The Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to the Buyer:


(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3(a). Except as set forth on Schedule 3(a), the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each subsidiary free and clear of any liens, and all the issued and
outstanding shares of capital stock of each subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.


(b) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification..
 
7

--------------------------------------------------------------------------------


 
(c) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Certificate of
Designations, the Warrants, the Security Documents, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Securities, the
reservation for issuance and the issuance of the Conversion Shares, and the
reservation for issuance and the issuance of the Warrant Shares, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the Registration Statement as required
under the Registration Rights Agreement or perform any of the Company’s other
obligations under the Transaction Documents.


(d) Capitalization. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 3,000,000 shares of Preferred Stock, par
value $0.01 (“Preferred Stock”) of which 49,246,244 shares of Common Stock and
1,358,080 shares of Preferred Stock are issued and outstanding of which
1,000,000 shares are Series F Preferred Stock and 358,080 shares are Series G
Preferred Stock. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except as disclosed in Schedule 3(d): (i) none of
the Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its subsidiaries; (v) there are no outstanding securities
or instruments of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (viii)
the Company and its subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company's or its
subsidiaries' respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect. The Company has furnished to
the Buyer true, correct and complete copies of the Company's Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company's Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto. No further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
8

--------------------------------------------------------------------------------


 
(e) Issuance of Securities. The issuance of the Notes, Series H Preferred Share,
and the Warrants are duly authorized and free from all taxes, liens and charges
with respect to the issue thereof. Upon exercise in accordance with the terms of
the Series H Preferred Shares or the Warrants, as the case may be, the
Conversion Shares and Warrant Shares, respectively, when issued will be validly
issued, fully paid and nonassessable, free from all taxes, liens and charges
with respect to the issue thereof.


(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes, Series H Preferred Share, and the Warrants, and reservation for
issuance and issuance of the Conversion Shares and the Warrant Shares) will not
(i) result in a violation of any certificate of incorporation, certificate of
formation, any certificate of designations or other constituent documents of the
Company or any of its subsidiaries, any capital stock of the Company or any of
its subsidiaries or bylaws of the Company or any of its subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the National
Association of Securities Dealers Inc.’s OTC Bulletin Board) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The business of the Company and its subsidiaries is not being conducted,
and shall not be conducted in violation of any material law, ordinance, or
regulation of any governmental entity. Except as specifically contemplated by
this Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Registration Rights
Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company and its subsidiaries are unaware of any
facts or circumstance, which might give rise to any of the foregoing.
 
9

--------------------------------------------------------------------------------


 
(g) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. The Company has delivered to the Buyer or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(i) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.


(h) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
10

--------------------------------------------------------------------------------


 
(i) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a Material Adverse Effect.


(j) Acknowledgment Regarding Buyer’s Purchase of the Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by each Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Buyer’s purchase of the
Securities. The Company further represents to each Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.


(k) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.


(l) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.


(m) Employee Relations. Neither the Company, the Guarantors, or each their
subsidiaries are involved in any labor dispute or, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.


(n) Intellectual Property Rights. The Company, the Guarantors, and each of their
subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
11

--------------------------------------------------------------------------------


 
(o) Environmental Laws. The Company, the Guarantors, and each of their
subsidiaries are (i) in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.


(p) Title. All real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.


(q) Insurance. The Company, the Guarantors, and each of their subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
subsidiaries are engaged. Neither the Company nor any such subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.


(r) Regulatory Permits. The Company, the Guarantors, and each of their
subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.


(s) Internal Accounting Controls. The Company, the Guarantors, and each of their
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets are compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.


(t) No Material Adverse Breaches, etc. Neither the Company, the Guarantors, or
each their subsidiaries are is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries. Neither the Company, the Guarantors, or any of their subsidiaries
are in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect on the
business, properties, operations, financial condition, results of operations or
prospects of the Company, the Guarantors, and any of their subsidiaries.
 
12

--------------------------------------------------------------------------------


 
(u) Tax Status. The Company, the Guarantors, and each of their subsidiaries have
made and filed all federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject and (unless
and only to the extent that the Company, the Guarantors, and each of their
subsidiaries are has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


(v) Certain Transactions. Except for arm’s length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


(w) Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.


(x) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.


(y) Registration Rights. Other than the Buyer and as set forth on Schedule 3(y),
no Person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company. There are no outstanding
registration statements not yet declared effective and there are no outstanding
comment letters from the SEC or any other regulatory agency.
 
13

--------------------------------------------------------------------------------


 
(z) Private Placement. Assuming the accuracy of the Buyer’s representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyer as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Primary Market.


(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.


(bb) Reporting Status.  With a view to making available to the Buyer the
benefits of Rule 144 or any similar rule or regulation of the SEC that may at
any time permit the Buyer to sell securities of the Company to the public
without registration, and as a material inducement to the Buyer’s purchase of
the Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act and has filed all required reports under section 13 or 15(d) of
the Exchange, as applicable, during the 12 months preceding the date hereof (or
for such shorter period that the Company was required to file such reports), and
(ii) the Company is not and for at least the last 12 months prior to the date
hereof has not been a “shell company,” as defined in paragraph (i)(1)(i) of Rule
144;


(cc) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


(dd) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Series H Preferred Shares
and the Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligation to
issue Conversion Shares upon conversion of the Series H Preferred Shares in
accordance with this Agreement and the Series H Preferred Shares and its
obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants, in each case, is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
 
14

--------------------------------------------------------------------------------


 
4. COVENANTS.


(a) Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.


(b) Form D. The Company agrees to file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to each Buyer
promptly after such filing. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary to
qualify the Securities, or obtain an exemption for the Securities for sale to
the Buyer at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyer on or prior to the Closing
Date.


(c) Reporting Status. With a view to making available to the Buyer the benefits
of Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents, warrants, and covenants to the following:


(i) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;


(ii) from the date hereof until all the Securities either have been sold by the
Buyer, or may permanently be sold by the Buyer without any restrictions pursuant
to Rule 144, (the “Registration Period”) the Company shall file with the SEC in
a timely manner all required reports under section 13 or 15(d) of the Exchange
Act and such reports shall conform to the requirement of the Exchange Act and
the SEC for filing thereunder;


(iii) The Company shall furnish to the Buyer so long as the Buyer owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration; and


(iv) During the Registration Period the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.


(d) Use of Proceeds. The Company will use the proceeds from the sale of the New
Notes, Series H Preferred Shares, and Warrants for general corporate and working
capital purposes and as the merger consideration in the acquisition of Safety &
Ecology Holdings Corporation (“Safety & Ecology”) through the Company’s wholly
owned subsidiary, HSCC Acquisition Corp.
 
15

--------------------------------------------------------------------------------


 
(e) Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Buyer 145,000,000 shares for issuance upon conversions of the
Series H Preferred Shares and exercise of the Warrants (collectively, the “Share
Reserve”). The Company represents that it has sufficient authorized and unissued
shares of Common Stock available to create the Share Reserve after considering
all other commitments that may require the issuance of Common Stock. The Company
shall take all action reasonably necessary to at all times have authorized, and
reserved for the purpose of issuance, such number of shares of Common Stock as
shall be necessary to effect the full conversion of the Series H Preferred
Shares and the full exercise of the Warrants. If at any time the Share Reserve
is insufficient to effect the full conversion of the Series H Preferred Shares
or the full exercise of the Warrants, the Company shall increase the Share
Reserve accordingly. If the Company does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Company shall call and hold a special meeting of the shareholders within thirty
(30) days of such occurrence, for the sole purpose of increasing the number of
shares authorized. The Company’s management shall recommend to the shareholders
to vote in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. Without limiting the forgoing, the Company
agrees that, upon the obtaining the Share Increase (as defined below) the
Company shall increase the Share Reserve to 1,300,000,000 shares of Common
Stock.


(f) Listings or Quotation. The Common Stock shall be listed or quoted for
trading on any of (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the Nasdaq Global Select Market, (d) the Nasdaq Global Market (e) the Nasdaq
Capital Market, or (f) the Nasdaq OTC Bulletin Board (which does not include the
Pink Sheets LLC) (“OTCBB”) (each, a “Primary Market”). The Company shall
promptly secure the listing of all of the Registrable Securities (as defined in
the Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of the
Transaction Documents.


(g) Fees and Expenses.


(i) The Company shall pay all of its costs and expenses incurred by it
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents.


(ii) The Company shall place into escrow $800,000 upon the Closing directly from
the proceeds of the Closing (collectively, the “Monitoring Fees,” and as
deposited into escrow, the “Escrow Funds”) which shall be used to compensate
Yorkville Advisors LLC (“Investment Manager”) for monitoring and managing the
purchase and investment made by YA Global Investments, L.P. (“YA Global”)
described herein, pursuant to the Investment Manager’s existing advisory
obligations to YA Global. The Company, Investment Manager, and YA Global shall
enter into an Escrow Agreement of even date herewith in the form attached hereto
as Exhibit D (the “Escrow Agreement”) appointing an escrow agent (the “Escrow
Agent”) to hold the Escrow Funds and to periodically disburse portions of such
Escrow Funds to the Investment Manager from escrow in accordance with the terms
of the Escrow Agreement. The Investment Manager shall periodically receive
portions of the Escrow Funds in accordance with the Escrow Agreement until
either: (1) the Escrow Funds shall have been fully disbursed pursuant the Escrow
Agreement or (2) the Securities shall have been Fully Retired. “Fully Retired”
shall mean that the Buyer shall have fully disposed of all the Securities issued
or issuable hereunder, shall no longer have any investment in, or ownership of,
any of the Securities, all amounts owed to YA Global under the Transaction
Documents shall have been paid, and the Transaction Documents shall have been
terminated. When the Securities are Fully Retired, the remaining Escrow Funds
shall be returned to the Company or otherwise disbursed in accordance with the
Escrow Agreement.
 
16

--------------------------------------------------------------------------------


 
(iii) The Company shall pay a structuring and due diligence fee to Yorkville of
$50,000 which shall be paid directly from the proceeds of the Closing. The
structuring and due diligence fee shall be nonrefundable and payable whether or
not any Closing occurs.


(h) Transfer Agent. The Company covenants and agrees that, in the event that the
Company’s agency relationship with the transfer agent should be terminated for
any reason while any Notes or any Series H Preferred Shares remain outstanding,
the Company shall immediately appoint a new transfer agent and shall require
that the new transfer agent execute and agree to be bound by the terms of the
Irrevocable Transfer Agent Instructions (as defined herein).


(i) Short Sales. Neither the Buyer(s) nor any of its affiliates have an open
short position in the Common Stock of the Company, and the Buyer(s) agrees that
it shall not, and that it will cause its affiliates not to, engage in any short
sales of or hedging transactions with respect to the Common Stock as long as any
Convertible Debentures shall remain outstanding.


(j) Lockup Agreements. Within ten (10) calendar days following the date hereof,
the Company shall obtain from each officer and director a lockup agreement in
the form attached hereto as Exhibit E and upon receipt of all such executed
lockup agreements, all other lockup agreements of C. Thomas McMillen entered
into in connection with prior transactions with the Buyer with regard to Company
securities shall be cancelled.


(k) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.


(l) Disclosure of Transaction. Within four Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement, the form of the
Convertible Debenture, the form of Warrant and the form of the Registration
Rights Agreement) as exhibits to such filing.
 
17

--------------------------------------------------------------------------------


 
(m) Subsidiaries. In the event that any entity becomes a subsidiary of the
Company or any Guarantor, the Company or such Guarantor shall concurrently with
such entity becoming a subsidiary cause such subsidiary to become a guarantor
under the Guaranty Agreement and a Grantor under the Security Agreement (other
than a subsidiary of Nexus), with respect to each such subsidiary, the Company
or Guarantor shall promptly send to the Buyer written notice setting forth with
respect to such entity the date on which such entity became a subsidiary of the
Company.


(n) Further Assurances. At any time or from time to time upon the request of the
Buyer, the Company or any Guarantor will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Buyer may reasonably request in order to effect fully the purposes of the
Transaction Documents, including providing Buyer with any information reasonably
requested pursuant of it. In furtherance and not in limitation of the foregoing,
each of the Company or any Guarantor shall take such actions as Buyer may
reasonably request from time to time to ensure that the obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Company, and its subsidiaries and all of the outstanding capital stock of
Company and its subsidiaries (subject to limitations contained in the
Transaction Documents).


(o) Amendment to Certificate of Incorporation. On or before May 15, 2008, the
Company shall call and hold a special meeting of its stockholders for the sole
purpose of increasing the number of authorized shares of Common Stock from
200,000,000 to at least 2,000,000,000 (the “Share Increase”) or obtain the
necessary written consent from its stockholders for such actions. The Company’s
management shall recommend to the stockholders to vote in favor of increasing
the number of shares of Common Stock authorized. Management shall also vote all
of its shares in favor of increasing the number of authorized shares of Common
Stock.


(p) Acknowledgment. The Company hereby acknowledges, confirms and agrees that as
of the date hereof, the Company is indebted to YA Global under the February 2006
Debentures, August 2006 Debentures, and the 2007 Debentures and in the
outstanding principal amount set forth above plus accrued and unpaid interest
thereon and such amounts are unconditionally owing by the Company to YA Global,
without offset, defense or counterclaim of any kind, nature or description
whatsoever. The Company further acknowledges, confirms and agrees that: (a) each
of the February 2006 Debentures, the August 2006 Debentures, the 2007
Debentures, the February 2006 Purchase Agreement, the August 2006 Purchase
Agreement, the 2007 Purchase Agreement, and all the related documents to which
it is a party have been duly executed and delivered to YA Global by the Company,
and each is in full force and effect as of the date hereof, (b) the agreements
and obligations of the Company contained in such documents constitute the legal,
valid and binding obligations of the Company, enforceable against each in
accordance with their respective terms, and the Company has no valid defense to
the enforcement of such obligations.
 
18

--------------------------------------------------------------------------------


 
5. NEGATIVE COVENANTS. Each of the Company and the Guarantors, Safety & Ecology
(provided, however, that the obligations of Safety & Ecology shall not arise
until after the SEC Closing (as defined in Section 8(a)(xiii)) and Polimatrix,
Inc. (collectively, the “HSCC Subsidiaries”) covenant and agree that, so long as
either any portion of the Notes remain outstanding or any Series H Preferred
Shares remain outstanding, such party shall perform, and shall cause each of its
subsidiaries to perform, all covenants in this Section 5.


(a) Corporate Existence. Neither the Company or any HSCC Subsidiary shall
directly or indirectly consummate any merger, reorganization, restructuring,
reverse stock split consolidation, sale of all or substantially all of the
Company’s assets or any similar transaction or related transactions (each such
transaction, an “Organizational Change”) unless, prior to the consummation an
Organizational Change, the Company obtains the written consent of the Buyer.


(b) Transactions With Affiliates. The Company and each HSCC Subsidiary shall
not, and shall cause each of its subsidiaries not to, enter into, amend, modify
or supplement, or permit any subsidiary to enter into, amend, modify or
supplement any agreement, transaction, commitment, or arrangement with any of
its or any subsidiary’s officers, directors, person who were officers or
directors at any time during the previous two (2) years, stockholders who
beneficially own five percent (5%) or more of the Common Stock, or Affiliates
(as defined below) or with any individual related by blood, marriage, or
adoption to any such individual or with any entity in which any such entity or
individual owns a five percent (5%) or more beneficial interest (each a “Related
Party”), except for (a) customary employment arrangements and benefit programs
on reasonable terms, (b) any investment in Homeland Advisory or Celerity or any
other subsidiary that has granted the Buyer a lien in all its assets pursuant to
the Security Agreement, (c) any agreement, transaction, commitment, or
arrangement on an arms-length basis on terms no less favorable than terms which
would have been obtainable from a person other than such Related Party, (d) any
agreement, transaction, commitment, or arrangement which is approved by a
majority of the disinterested directors of the Company; for purposes hereof, any
director who is also an officer of the Company or any subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment, or arrangement. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity. “Control” or “controls” for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity.


(c) Subsequent Offerings.


(i) Without the written consent of the Buyer, the Company shall not (a) grant,
issue or sell any Common Stock or other equity securities, any securities
convertible into or exchangeable for any Common Stock or other equity securities
or take any other action that may result in the issuance of any of the
foregoing, or (b) file any registration statements on Form S-8 or issue any
Common Stock that is registered on Form S-8.
 
19

--------------------------------------------------------------------------------


 
(ii) Without the written consent of the Buyer, the Company shall not consummate
any merger, reorganization, restructuring, reverse stock split consolidation,
sale of all or substantially all of the Company’s assets or any similar
transaction or related transactions, or take any other action that may result in
any of the foregoing, except that any wholly-owned subsidiary of the Company may
merge with the Company, provided that, the Company shall be the continuing or
surviving entity.


(d) Notwithstanding the restrictions set forth in Section 5(c) above, the
Company may issue (i) shares of Common Stock or options to employees,
consultants, officers or directors of the Company pursuant to any stock or
option plan duly adopted by a majority of the independent directors of the Board
of Directors of the Company or a majority of the members of a committee of
independent directors established for such purpose; provided that the number of
shares directly or upon exercise of such options shall not exceed 75,000,000 in
the aggregate; (c) securities upon the exercise or exchange of or conversion of
any Securities issued hereunder and/or securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
Closing Date provided the terms of such securities have not been changed; (d)
securities issued pursuant to acquisitions of other companies; provided, that
any such issuance (1) shall only be to a person or entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives substantial
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities, (2) shall only be to a person or entity that is not an Affiliate of
the Company, the HSCC Subsidiaries, or any of their subsidiaries and (3) has
been approved by a majority of the independent directors of the Company; (e)
securities issued in connection with strategic license agreements or other
partnering arrangements so long as such issuances are not for the purpose of
raising capital.


(e) Indebtedness. The Company and the HSCC Subsidiaries shall not, nor shall
they permit any of their subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except for Permitted Indebtedness. “Permitted
Indebtedness” means: (i) indebtedness evidenced by Notes; (ii) indebtedness
described on the Disclosure Schedule; (iii) indebtedness incurred solely for the
purpose of financing the acquisition or lease of any equipment by a Credit
Party, including capital lease obligations with no recourse other than to such
equipment; (iv) renewals, extensions and refinancing of any indebtedness
described in clauses (i) or (iii) of this subsection, or (iv) indebtedness of up
to $8,000,000 incurred by Safety & Ecology pursuant to that Loan and Security
Agreement dated March 14, 2008, by and among Safety & Ecology, its subsidiaries
and Suntrust Bank, provided that the Buyer (within thirty (30) days following
the Closing Date and at all times thereafter) has the right to purchase the
Safety & Ecology Debt from the creditor at par (the “Safety & Ecology Debt”).
 
20

--------------------------------------------------------------------------------


 
(f) Liens. The Company and the HSCC Subsidiaries shall not, nor shall they
permit any of their subsidiaries to directly or indirectly, create, incur,
assume or permit to exist any lien, security interest, option or other charge or
encumbrance (each, a “Lien”) on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of Company, the HSCC Subsidiaries, or any of their subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, except for Permitted Liens. “Permitted Liens”
means: (1) the security interests created by the Security Documents, (2) any
prior security interest granted to the Buyer, (3) existing Liens which have been
disclosed by the Company on Schedule 5(f) attached hereto; (4) inchoate Liens
for taxes, assessments or governmental charges or levies not yet due, as to
which the grace period, if any, related thereto has not yet expired, or being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (5) Liens of carriers,
materialmen, warehousemen, mechanics and landlords and other similar Liens which
secure amounts which are not yet overdue or which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP; (6) licenses, sublicenses, leases or
subleases granted to other person or entity not materially interfering with the
conduct of the business of the Company or its subsidiaries; (7) Liens securing
capitalized lease obligations and purchase money indebtedness incurred solely
for the purpose of financing an acquisition or lease; (8) easements,
rights-of-way, restrictions, encroachments, municipal zoning ordinances and
other similar charges or encumbrances, and minor title deficiencies, in each
case not securing debt and not materially interfering with the conduct of the
business of the Company or its subsidiaries and not materially detracting from
the value of the property subject thereto; (9) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (10) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (11) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (12) usual and
customary set-off rights in leases and other contracts; (13) escrows in
connection with acquisitions and dispositions and (14) a Lien granted by Safety
& Ecology in connection with the Safety & Ecology Debt.


(g) Fundamental Changes; Disposition of Assets; Acquisitions. The Company and
the HSCC Subsidiaries shall not enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any entity or any division or line of business or other business
unit of any entity, except: (a) asset sales, the proceeds of which (i) are less
than $50,000 with respect to any single asset sale or series of related asset
sales, and (ii) when aggregated with the proceeds of all other asset sales made
within the same fiscal year, are less than $100,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of the Company (or similar governing body)), (2) no less than 75%
thereof shall be paid in Cash, (b) disposals of obsolete or worn out property or
(c) the sale by SEC of its assets in the ordinary course of business following
the completion of a project.
 
21

--------------------------------------------------------------------------------


 
(h) Disposal of Subsidiary Interests. The Company and the HSCC Subsidiaries
shall not (a) directly or indirectly sell, assign, pledge or otherwise encumber
or dispose of any capital stock of any of its subsidiaries, except to qualify
directors if required by applicable law; or (b) permit any of its subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any capital stock of any of its subsidiaries, except to the Company or any
subsidiaries (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by applicable law.


(i) The Company shall not (a) create a new series of preferred stock, or amend
any terms, preferences or rights of any series of preferred stock now existing
or hereinafter created, (b) authorize or issue shares of any class of stock
having preferences or priority as to dividends or assets superior to or on a
parity with any such preference or priority of the Series H Preferred Shares,
(c) make any amendment to its Certificate of Incorporation or Bylaws adversely
affecting (directly or indirectly) the rights of the holders of the Series H
Preferred Shares, or (d) reclassify any shares of any class of stock into shares
having preference or priority as to dividends or assets superior to or on a
parity with any such preference or priority of the Series H Preferred Shares.
Notwithstanding the forgoing, the Company shall be permitted to create a class
of Series I Convertible Preferred Stock (the “Series I Stock) with the terms,
conditions, and preferences specifically set forth on Exhibit E attached hereto
and the Company may issue up to 550,000 shares of Series I Stock to the former
shareholders of Safety & Ecology upon the SEC Closing.


6. TRANSFER AGENT INSTRUCTIONS.


(a) The Company shall issue the Irrevocable Transfer Agent Instructions to its
transfer agent, and any subsequent transfer agent, irrevocably appointing David
Gonzalez, Esq. as the Company’s agent for purpose instructing its transfer agent
to issue certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
upon conversion of the Series H Preferred Shares or exercise of the Warrants as
specified from time to time by each Buyer to the Company upon conversion of the
Series H Preferred Shares or exercise of the Warrants. The Company shall not
change its transfer agent without the express written consent of the Buyer,
which may be withheld by the Buyer in their sole discretion. The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5, and stop transfer instructions to
give effect to Section 2(g) hereof (in the case of the Conversion Shares or
Warrant Shares prior to registration of such shares under the Securities Act)
will be given by the Company to its transfer agent, and that the Securities
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents. If a Buyer effects a sale, assignment or transfer of the Securities
in accordance with Section 2(f), the Company shall promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by the Buyer to effect such sale, transfer or assignment and, with
respect to any transfer, shall permit the transfer. In the event that such sale,
assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend. Nothing in this Section 5 shall affect in any way the Buyer’s
obligations and agreement to comply with all applicable securities laws upon
resale of Conversion Shares. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer(s) shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
22

--------------------------------------------------------------------------------


 
7. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The obligation of the Company hereunder to issue and sell the Series H Preferred
Shares, the Notes, and the Warrants to the Buyer at the Closing is subject to
the satisfaction, at or before the Closing Dates, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:


(a) The Buyer shall have executed the Transaction Documents and delivered them
to the Company.


(b) The Buyer shall have delivered to the Company the Purchase Price for the
Series H Preferred Shares, the Notes, and the Warrants in the respective amounts
as set forth next to the Buyer as set forth on Schedule I attached hereto, minus
any fees to be paid directly from the proceeds the Closing as set forth herein,
by wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Company.


(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Dates.


8. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


(a) The obligation of the Buyer hereunder to purchase the Series H Preferred
Shares, the Notes, and the Warrants at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:
 
23

--------------------------------------------------------------------------------


 
(i) The Company shall have executed the Transaction Documents and delivered the
same to the Buyer; provided, however, that the Deposit Control Agreement may be
delivered within five (5) business days following the Closing Date.


(ii) The Common Stock shall be authorized for quotation or trading on the
Primary Market, trading in the Common Stock shall not have been suspended for
any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.


(iii) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date


(iv) The Company shall have delivered to the Buyer(s) the Series H Preferred
Shares, the Notes, and the Warrants in the respective amounts set forth opposite
the Buyer’s name on Schedule I and II attached hereto.


(v) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer.


(vi) The Company shall have provided to the Buyer a true copy of a certificate
of good standing evidencing the formation and good standing of the Company from
the secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the Closing Date.


(vii) The Company shall have delivered to the Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company's Board of
Directors in a form reasonably acceptable to the Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.


(viii) The Company or the Buyer shall have filed a form UCC-1 or such other
forms as may be required to perfect the Buyer’s interest in the Pledged Property
as detailed in the Security Agreement dated the date hereof and provided proof
of such filing to the Buyer(s).


(ix) All subsidiary stock held by the Company as well as executed and medallion
guaranteed stock powers as required pursuant to the Security Documents shall
have been delivered to the Buyer.


(x) The Company shall have provided to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.
 
24

--------------------------------------------------------------------------------


 
(xi) The Company shall have created the Share Reserve.


(xii) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.


(xiii) All conditions to the consummation of the transactions contemplated by
the Agreement and Plan of Merger and Stock Purchase Agreement entered into as of
March 13, 2008 among the Company, Safety & Ecology, HSCC Acquisition Corp. and
the shareholders of Safety & Ecology named therein shall have been satisfied or
waived (except for delivery by the Company of the cash portion of the merger
consideration, which shall be satisfied simultaneously with the Closing) and
such transactions shall close simultaneously with the Closing hereunder (the
“SEC Closing”).


9. INDEMNIFICATION.


(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer(s) and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
25

--------------------------------------------------------------------------------


 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer(s) in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer(s) contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto. To the extent
that the foregoing undertaking by each Buyer may be unenforceable for any
reason, each Buyer shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.


10. GOVERNING LAW: MISCELLANEOUS.


(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.


(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.


(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
26

--------------------------------------------------------------------------------


 
(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company, to:
Mr. C. Thomas McMillen
 
Chief Executive Officer
 
Homeland Security Capital Corporation
 
1005 N. Glebe Road, Ste. 550
 
Arlington, VA 22201
 
Facsimile: (703) 528-0956
   
With a copy to:
Martin T. Schrier, Esq.
 
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
200 S. Biscayne Blvd., Suite 2000
 
Miami, FL 33131
 
Facsimile: (305) 358-7095

 
If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.


(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.


(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


(i) Survival. Unless this Agreement is terminated under Section 9(l), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.
 
27

--------------------------------------------------------------------------------


 
(j) Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any such press release or other public disclosure prior to its release and
Buyer(s) shall be provided with a copy thereof upon release thereof).


(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(l) Termination. In the event that the Closing shall not have occurred with
respect to the Buyer on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 7 and 8 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 10(l), the Company shall remain obligated to reimburse the
Buyer(s) for the fees and expenses of Yorkville Advisors LLC described in
Section 4(g) above (other than the amounts set forth in Section 4(g)(ii)).


(m) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.


(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
COMPANY:
    HOMELAND SECURITY CAPITAL CORPORATION      
By:
      
Name:
     
Title:
   

 



 
SUBSIDIARIES (solely with respect to Section 5):
       
POLIMATRIX, INC.
       
By:
      
Name:
     
Title:
   

 



 
HOMELAND SECURITY ADVISORY SERVICES, INC.,
     
By:
      
Name:
     
Title:
   

 
 

 
CELERITY SYSTEMS, INC.
       
By:
      
Name:
     
Title:
   






 
SAFETY & ECOLOGY HOLDINGS CORPORATION
     
By:
      
Name:
     
Title:
   






 
NEXUS TECHNOLOGIES GROUP, INC
       
By:
      
Name:
     
Title:
   



29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 



 
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
         
By:
Yorkville Advisors, LLC 
   
Its:
Investment Manager
                   
By:
 
   
Name:
Mark Angelo
   
Its:
Portfolio Manager
 

 
30

--------------------------------------------------------------------------------




SCHEDULE I


SCHEDULE OF BUYER
 


(1)
(2)
(3)
(4)
(5)
(6)
Buyer
Principal Amount of New Notes to be Purchased at the Closing
Number of New Preferred Shares to be Purchased at the Closing
Warrant to Acquire Such Number of Warrant Shares to be Purchased at the Closing
Purchase Price to be Paid by Buyer
Legal Representative’s Address and Facsimile Number
           
YA Global Investments, L.P.
 
101 Hudson Street, Suite 3700
Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands
$6,310,000
6,190 Shares
83,333,333
$12,500,000
David Gonzalez, Esq.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

 

--------------------------------------------------------------------------------




SCHEDULE II






(1)
(2)
(3)
(4)
(5)
(6)
(7)
Buyer
Principal Amount of February 2006 Debenture Surrendered at Closing
Number of Series H Preferred Shares to be Issued in Exchange for February 2006
Debenture at Closing
Principal Amount of August 2006 Debenture Surrendered at Closing
Principal Amount of 2007 Debenture Surrendered at Closing
Principal Amount Exchanged Notes to be Issued in Exchange for the August 2006
Debenture and the 2007 Debenture at Closing
Legal Representative’s Address and Facsimile Number
             
YA Global Investments, L.P.
 
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands
$3,810,000
3,810 Shares
$4,000,000
$2,750,000
$6,750,000
David Gonzalez, Esq.
101 Hudson Street,
Suite 3700
Jersey City, New Jersey 07302
T: (201) 985-8300
F: (201) 985-8266



2

--------------------------------------------------------------------------------



LIST OF EXHIBITS:


Disclosure Schedule


Exhibit A – Form of Certificate of Designations of Series H Preferred Shares


Exhibit B – Form of Note


Exhibit C – Form of Warrant 


Exhibit D – Form of Escrow Agreement


Exhibit E – Form of Series I Preferred Stock



--------------------------------------------------------------------------------

